Name: 2008/593/EC: Commission Decision of 11Ã July 2008 amending Decision NoÃ 2007/60/EC as regards the modification of the tasks and the period of operation of the Trans-European Transport Network Executive Agency
 Type: Decision
 Subject Matter: European construction;  organisation of transport;  EU institutions and European civil service;  management
 Date Published: 2008-07-18

 18.7.2008 EN Official Journal of the European Union L 190/35 COMMISSION DECISION of 11 July 2008 amending Decision No 2007/60/EC as regards the modification of the tasks and the period of operation of the Trans-European Transport Network Executive Agency (2008/593/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (1), and in particular Article 3 thereof, Whereas: (1) The Trans-European Transport Network Executive Agency (hereinafter referred to as the Agency) was set up by Commission Decision 2007/60/EC (2) of 26 October 2006, to manage the Community action in the field of the trans-European transport network until 31 December 2008 for the implementation of tasks concerning the granting of Community financial aid pursuant to Council Regulation (EC) No 2236/95 of 18 September 1995 laying down general rules for the granting of Community financial aid in the field of the trans-European networks (3). Many of these projects will run well until after 31 December 2008. (2) The Agency should become responsible also for the projects receiving financial aid on the basis of the Regulation (EC) No 680/2007 of the European Parliament and of the Council (4), as this Regulation continues to finance similar actions for the trans-European transport network as under Council Regulation (EC) No 2236/95, for which the Agency already received delegation. (3) The Agency should not become responsible for the adoption of individual decisions granting Community financial aid. However, in order to further increase the efficiency and effectiveness of programme implementation, the Commission may decide to delegate to the Agency the adoption of amendments to such decisions. (4) The Agency should in particular become responsible for project-related activities independently of the form and method of the Community financial aid defined in Article 6 of the Regulation (EC) No 680/2007. All programme-related activities, such as controlling and policymaking should be excluded and remain with the Commission. (5) The Agency should in particular become also responsible for accompanying measures to contribute to the efficiency and effectiveness of the TEN-T programme, in order the maximise its European added value, including promotion of the TEN-T programme to all parties concerned and the improvement of its visibility to the general public, in the Member States and bordering third countries. Such measures could consist of targeted awareness raising and promotion campaigns, including the organisation of TEN-T days, workshops and conferences, announcement and dissemination of results and best practice through adequate publications, including the use of the electronic media, by for instance the preparation of press releases, guidance to potential applicants, brochures on success stories and annual reports, and organisation of the participation of representatives of the agency and/or the Commission at relevant events, such as the inauguration of transport infrastructure. (6) An updated cost-benefit analysis has been carried out by external consultants showing that the administrative resources, in particular the staffing, of the existing Agency require a significant increase. The Agency would continue to be the most cost-effective option. (7) Decision 2007/60/EC should therefore be amended accordingly. (8) The provisions set out by this Decision are in accordance with the opinion of the Regulatory Committee for Executive Agencies, HAS DECIDED AS FOLLOWS: Sole Article Decision 2007/60/EC is amended as follows: 1. Decision 2007/60/EC is amended as follows: Article 3 Duration The Agency shall be set up for a period starting on 1 November 2006 and ending on 31 December 2015. 2. In Article 4, paragraph 1 is replaced by the following: 1. The Agency shall be responsible, in the framework of Community action in the field of the trans-European transport network, for the implementation of tasks concerning the granting of Community financial aid pursuant to the Council Regulation (EC) No 2236/95 (5) and the Regulation (EC) No 680/2007 of the European Parliament and of the Council (6), with the exception of tasks requiring discretionary powers in translating political choices into action, such as programming, the establishment of priorities, the selection of projects according to Article 5 of the Regulation (EC) No 680/2007, programme evaluation and legislative monitoring. The Agency shall be responsible in particular for the following tasks: (a) assistance to the Commission during the programming and selection phases, as well as management of the monitoring phase of the financial aid granted to projects of common interest under the budget for the trans-European transport network, as well as carrying out the necessary checks to that end, by adopting the relevant decisions using the powers delegated to the Agency by the Commission; (b) coordination with other Community financial instruments, in particular by ensuring the coordination of the granting of financial aid, over the entire route, for all projects of common interest which also receive funding under the Structural Funds, the Cohesion Fund and from the European Investment Bank; (c) technical assistance to project promoters regarding the financial engineering for projects and the development of common evaluation methods; (d) adoption of the budget implementation instruments for revenue and expenditure and implementation, where the Commission has delegated responsibility to the Agency, of all operations required for the management of Community actions in the field of the trans-European transport network, as provided for in the Regulation (EC) No 2236/95 and the Regulation (EC) No 680/2007; (e) collection, analysis and transmission to the Commission of all information required by the Commission for the implementation of the trans-European transport network; (f) accompanying measures to contribute to the efficiency and effectiveness of the TEN-T programme in order to maximise its European added value, including promotion of the TEN-T programme to all parties concerned and the improvement of its visibility to the general public, in the Member States and bordering third countries; (g) any technical and administrative support requested by the Commission. Done at Brussels, 11 July 2008. For the Commission Antonio TAJANI Vice-President (1) OJ L 11, 16.1.2003, p. 1. (2) OJ L 32, 6.2.2007, p. 88. (3) OJ L 228, 23.9.1995, p. 1. Regulation as last amended by Regulation (EC) No 1159/2005 of the European Parliament and of the Council (OJ L 191, 22.7.2005, p. 16). (4) OJ L 162, 22.6.2007, p. 1. (5) OJ L 228, 23.9.1995, p. 1. Regulation as last amended by Regulation (EC) No 1159/2005 of the European Parliament and of the Council (OJ L 191, 22.7.2005, p. 16). (6) OJ L 162, 22.6.2007, p. 1.